per curiam:
El 28 de junio de 1996 separamos al Ledo. David Crespo Segarra del ejercicio de la profesión de abo-gado por haber incumplido con su deber de pagar las cuo-tas del Colegio de Abogados de Puerto Rico. El 16 de diciembre de ese mismo año, luego de que el Colegio compareciera para indicarnos que el licenciado Crespo Se-garra había pagado sus cuotas atrasadas y que éste tam-bién compareciera y ofreciera disculpas por su incumpli-miento, lo reinstalamos al ejercicio de la profesión de abogado.
El 2 de septiembre de 1997 la Oficina de Inspección de Notarías nos rindió un informe sobre el estado de la nota-ría del licenciado Crespo Segarra para 1995 y 1996. Nos expresó la Directora de la Oficina que, a pesar de haberle enviado al licenciado Crespo Segarra un informe de defi-ciencias de la obra notarial incautada, requiriéndole que las corrigiese, éste nunca contestó dicho requerimiento. El 26 de septiembre de ese mismo año emitimos una resolu-ción mediante la cual le concedimos un término para que corrigiese las deficiencias señaladas por la Oficina de Ins-pección de Notarías y para que compareciera ante este Tribunal y mostrara causa por la cual no debería ser discipli-nado mediante la suspensión indefinidamente de la práctica de la abogacía por su incumplimiento con sus de-beres en la notaría. Le apercibimos, además, de que su incumplimiento con esta resolución conllevaría la suspen-sión automática del ejercicio de la abogacía.
El 30 de octubre de 1997 el licenciado Crespo Segarra presentó una moción mediante la cual nos solicitó treinta (30) días para cumplir con los requerimientos de la Oficina de Inspección de Notarías. El 21 de noviembre le concedi-mos un término adicional para cumplir con los requeri-mientos relacionados con su notaría. En esa ocasión tam-*608bién le apercibimos de que su incumplimiento con los términos de dicha resolución conllevaría la suspensión au-tomática del ejercicio de la profesión de abogado. El 24 de abril de 1998 la Directora de la Oficina de Inspección de Notarías compareció y nos informó que a pesar de haber transcurrido varios meses desde que venciera el término que le dimos al licenciado Crespo Segarra para cumplir con los requerimientos de dicha Oficina, éste aún no había dado cumplimiento a nuestra resolución. El 22 de mayo de 1998 le concedimos al licenciado Crespo Segarra un último plazo para cumplir con los requerimientos de la Oficina de Inspección de Notarías y para que mostrara causa por la cual no debía ser disciplinado. También le indicamos que su incumplimiento con los términos de esta resolución con-llevaría la suspensión automática de la abogacía sin ulte-riores procedimientos. Esta resolución le fue notificada personalmente al licenciado Crespo Segarra.
A pesar de que hace aproximadamente dos (2) meses que venció el término que le concedimos al licenciado Crespo Segarra, éste aún no ha dado cumplimiento a nues-tra resolución.
A tenor de lo antes expuesto, por la desidia, la dejadez y el menosprecio en el cumplimiento con las órdenes de este Tribunal, a pesar de las múltiples oportunidades que se le han brindado, se suspende al Ledo. David Crespo Segarra indefinidamente del ejercicio de la profesión de abogado.
El Juez Asociado Señor Negrón García no intervino.